        Case 9:19-cv-00150-KLD Document 44 Filed 12/01/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


SPENCER GARDNER,                                Cause No. CV 19-150-M-KLD

              Plaintiff,

       vs.                                                   ORDER

MISSOULA COUNTY, et al.,

              Defendants.


      Plaintiff Spencer Gardner filed this action under 42 U.S.C. § 1983 on August

29, 2019, alleging various violations of his civil rights while he was in custody at

the Missoula County Detention Center. Gardner, a state prisoner proceeding pro

se, has filed motions for an injunction against a non-party (Doc. 39), an extension

of time to identify Doe defendants and serve them (Doc. 40), clarification of the

deadline for amending the pleadings (Doc. 41), and for the appointment of counsel

(Doc. 42). Defendants did not respond to the first three motions and need not

respond to the fourth. See D. Mont. L.R. 7.1(d)(1)(B)(ii).

      Gardner may have additional time to identify and serve the Doe defendants

and to amend his pleading to name them. See Mots. for Extension and to Clarify

(Docs. 40, 41).

      Gardner’s motion for an injunction identifies a genuine issue. He must be

                                          1
        Case 9:19-cv-00150-KLD Document 44 Filed 12/01/20 Page 2 of 3



able to review the Defendants’ initial disclosures and responses to discovery. See

Mot. for Injunction (Doc. 39) at 1–2. Otherwise, the process will be unfair and any

judgment will not withstand review. Rather than ordering non-parties to facilitate

the litigation, the Court will require the Defendants to tailor their responses to the

circumstances.

      Gardner also asks the Court to appoint counsel to represent him. See Mot.

for Counsel (Doc. 3). The Constitution guarantees the assistance of counsel for

criminal actions but not for civil actions. See, e.g., Campbell v. Burt, 141 F.3d

927, 931 (9th Cir. 1998) (citing Storseth v. Spellman, 654 F.2d 1349, 1353 (9th

Cir. 1981)). The Court may ask counsel to take the case in extraordinary

circumstances, but at this point, Gardner has not shown the necessary combination

of probable success on the merits and inability to articulate his claims pro se in

light of the legal issues involved. In fact, he has done a good job. Gardner’s case

is currently listed on the Court’s website for any members of the Bar who are

looking for pro bono opportunities.


      Based on the foregoing, the Court enters the following:

                                       ORDER

      1. Gardner’s motions for extension of time and for clarification (Docs. 40,

41) are GRANTED.

      2. Gardner may file notice of the identity of the Doe defendants on or before
                                           2
           Case 9:19-cv-00150-KLD Document 44 Filed 12/01/20 Page 3 of 3



December 30, 2020.

      3. On or before January 8, 2021, counsel for the Defendants must state

whether they represent the Doe defendants and whether they agree to waive

service.

      4. Gardner’s motion for an injunction against a non-party (Doc. 39) is

DENIED.

      5. Defendants must either provide their initial disclosures and discovery

responses in a form Gardner can access, or they must make arrangements for him

to view or listen to any audio/visual discovery he is not permitted to keep in his

custody in prison.

      6. Gardner’s motion for the appointment of counsel (Doc. 42) is DENIED.

      DATED this 1st day of December, 2020.




                                       Kathleen L. DeSoto
                                       United States Magistrate Judge




                                          3
